Citation Nr: 0026915	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as due to exposure to herbicide agents (to 
include Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
June 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for chronic lymphocytic leukemia, claimed as due to exposure 
to herbicide agents (to include Agent Orange).  The veteran 
submitted a notice of disagreement with that rating decision 
in January 1999.  In March 1999, he was provided with a 
statement of the case.  His substantive appeal was received 
in May 1999.


FINDINGS OF FACT

1.  The veteran was stationed in the Republic of Vietnam 
during military service and he has testified that he was 
exposed to Agent Orange during his service.

2.  The veteran is currently diagnosed with chronic 
lymphocytic leukemia.

3.  There is a competent medical opinion of record that the 
veteran's currently diagnosed chronic lymphocytic leukemia is 
possibly related to his history of Agent Orange exposure.


CONCLUSION OF LAW

The veteran's claim for service connection for chronic 
lymphocytic leukemia, claimed as due to exposure to herbicide 
agents, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he did serve within 
the Republic of Vietnam as a member of the Marine Corps and 
he was awarded a Vietnam Service Medal and Vietnam Campaign 
Medal.

The veteran's service medical records span over 20 years of 
military service.  They are entirely negative for any 
complaints, findings or diagnosis pertinent to chronic 
lymphocytic leukemia.  Entrance examination in December 1950 
was normal, as was retirement examination in June 1971.  Four 
years after retirement, the veteran underwent a physical 
examination in August 1975, which is also normal.

The veteran's original claim form seeking service connection 
for leukemia was received in May 1998.  On his claim form, 
the veteran reported his leukemia had been present since 
1996.

Submitted with his claim were medical records from the Naval 
Hospital at Camp Lejeune, indicating the veteran had been 
admitted in February 1996, with a five day history of 
significant shortness of breath, cough with clear to white 
sputum, intermittent fevers and chills, and generalized 
weakness.  A past history of multiple pneumonias was 
reported, although the veteran's wife indicated that he had 
not been to a doctor in 25 years.  According to the veteran, 
he had felt well until five days previously.  It was 
indicated that hypertension and chronic obstructive pulmonary 
disease had been diagnosed in the past, but the veteran had 
not sought any follow-up treatment for either disorder after 
receiving the prior diagnoses.  This current record indicated 
a diagnosis of bilateral atypical pneumonia or typical 
bacterial pneumonia with underlying atypical pneumonia and 
possible metastatic carcinoma or alveolar cell type.

Following laboratory studies, there is a March 1996 
assessment of probable chronic lymphocytic leukemia, stage 1.  
A June 1996 record reports the chronic lymphocytic leukemia 
was stable, with no signs of adenopathy, and noted 
observation should be continued.  Subsequent treatment 
records continued the assessment of stable chronic 
lymphocytic leukemia.

Received into the record in April 1999 was a letter from M. 
Murray, M.D., a physician at the Camp Lejeune Naval Hospital.  
This reported that the veteran was being followed for chronic 
lymphocytic leukemia amongst other medical problems.  It was 
also stated that it was possible that his chronic lymphocytic 
leukemia disorder was related to his history of Agent Orange 
exposure in Vietnam.

In June 1999, the veteran and his spouse, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he had two tours in Vietnam, from 1965 to 1966 and from 
1968 to 1969.  He recalled being in areas that were sprayed, 
although he did not recall ever actually getting Agent Orange 
sprayed on his skin.  The veteran stated he was first 
diagnosed with chronic lymphocytic leukemia in 1996.  He also 
stated that both Dr. Murray and Dr. Call had told him the 
disorder could be from his service in Vietnam.  (The Board 
notes that the he second physician's name was spelled several 
different ways within the hearing transcript, but the Board 
has taken the spelling which appears within treatment records 
from the Camp Lejeune Naval Hospital.)  The veteran stated he 
had submitted a letter from Dr. Murray of this, but Dr. Call 
opinion was verbal and had not been put in writing.  A 
complete transcript of the testimony is of record.

II.  Analysis

The veteran contends that he served two tours of duty in 
Vietnam and experienced Agent Orange exposure during that 
time.  He denies exposure to any other chemical agents and he 
indicates that he believes his Agent Orange exposure is the 
only possible explanation for his current diagnosis of 
chronic lymphocytic leukemia.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom., Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the present claim, the Board 
notes that the veteran has testified that he was exposed to 
Agent Orange in service in Vietnam, and for the purposes of 
determining the well-groundedness of his claim, his testimony 
is presumed to be credible.  See King, supra.  There is also 
a great deal of competent medical evidence of record that the 
veteran is currently diagnosed with chronic lymphocytic 
leukemia.  Thus, there is competent medical evidence of a 
current disability and lay testimony of possible incurrence 
in service, satisfying two of the three requirements of 
Caluza.  The remaining critical third requirement of Caluza 
is that of competent medical evidence of a nexus between the 
current diagnosis and the service exposure to Agent Orange.

The only piece of competent evidence of record which 
addresses this nexus requirement is the April 1999 letter 
from Dr. Murray, who stated it was possible that the 
veteran's chronic lymphocytic leukemia disorder was related 
to his history of Agent Orange exposure in Vietnam.

In interpreting the medical opinion of Dr. Murray, the Board 
notes that the Court has previously stated that medical 
opinions expressed in terms of "may" inherently imply "may 
not," and are, therefore, speculative.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The Court has also stated that 
physicians' statements that there "could have been," or 
that there "may or may not be," a causal relationship are 
insufficient to make claim for service connection well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993).

We recognize that the Court has also emphasized, with regard 
to medical nexus evidence required to well ground a claim, 
"that no template is possible that will apply to the almost 
infinite number of fact situations that can arise.  What is 
speculative in one context might be less so in another."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In so stating, 
the Court indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Id.  The Court also indicated that the Board 
should consider what otherwise is in the record that would 
give the medical opinion substance, and that an opinion 
sitting by itself, unsupported and unexplained, is purely 
speculative.  Id.  See also Hicks v. West, 12 Vet. App. 86 
(1998).

Having discussed the applicable case law, the Board finds 
that the question of well-groundedness in this case is 
clearly a close one.  While Dr. Murray did indicate a 
possible relationship between the veteran's claimed Agent 
Orange exposure and his current diagnosis of chronic 
lymphocytic leukemia, he failed to discuss any supporting 
evidence for his conclusion or provide any indication of the 
rationale behind his opinion.  However, the Board also notes 
that Dr. Murray is the veteran's treating physician who has 
apparently followed the treatment of his chronic lymphocytic 
leukemia since it was first diagnosed in 1996, until the 
present.  Given Dr. Murray's familiarity with the veteran's 
case, the Board will find that the veteran's claim is well-
grounded.  However, the Board also finds the claim only 
marginally well-grounded and as will be discussed more fully 
in the remand section below, it will be necessary to more 
fully develop the question of the veteran's Agent Orange 
exposure, to include a determination, if possible, of the 
level and duration of such exposure.  It will also be 
necessary to more fully develop the medical question of the 
etiology of the veteran's currently diagnosed chronic 
lymphocytic leukemia before this claim can be fully 
adjudicated on the merits.


ORDER

The veteran has submitted a well grounded claim for service 
connection for chronic lymphocytic leukemia, claimed as due 
to exposure to herbicide agents; to that extent only, the 
appeal is granted.


REMAND

The VA has a duty to assist the veteran in developing the 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Turning first to the question of the veteran's exposure to 
herbicide agents in Vietnam, the Board notes that the 
veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam for some unspecified period of time.  
However, the veteran's other service personnel records are 
not within the claims file.  Therefore, the specific dates of 
his service, his assignments, and his duties during his 
service in Vietnam are unknown.  As indicated immediately 
above, the veteran's testimony was accepted as credible for 
purposes of establishing his exposure to Agent Orange in 
determining the well-groundedness of his claim.  However, 
further verification of his exposure is needed for a merits 
adjudication.

It is necessary that the veteran's complete service personnel 
records be obtained on remand so that it may be determined 
how long the veteran was actually in country, what specific 
dates he was in country, and exactly in what locations he was 
in country.  It is also unclear whether the locations where 
the veteran served were areas subject to any spraying of 
herbicide agents, and if so, what amount of spraying occurred 
in those areas and for how long a period of time spraying was 
conducted.

In this regard, the Board notes that until recently, the VA 
generally conceded exposure to herbicide agents for all 
veterans shown to have served in Vietnam.  However, a recent 
decision of the Court in McCartt v. West, 12 Vet. App. 164 
(1999), interpreted the provisions of 38 U.S.C.A. 
§ 1116(a)(3) and its implementing regulation which provides 
that "[a] veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 and 
has a disease listed at § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  See 38 C.F.R. § 3.307(a)(6)(iii).

The Court held in McCartt that in view of the plain language 
of the statute and regulation, neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  The Court was clear that where there is no 
evidence that the veteran has developed an enumerated 
disease, the implicit determination that the veteran had 
presumptive in-service exposure is erroneous as a matter of 
law.

The Board further notes that the pertinent enumerated 
diseases are identified in 38 C.F.R. § 3.309(e), which 
provides that if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In the case at hand, the Board notes that although the 
veteran has been diagnosed with chronic lymphocytic leukemia, 
he is not diagnosed with any of the presumptive disorders 
identified in the herbicide agents regulations.  Thus, 
applying the recent McCartt holding, the veteran is not 
entitled to any presumption of exposure to herbicide agents.

It is also necessary to further develop the question of 
whether the veteran was exposed to herbicide agents in 
service in order to provide additional information regarding 
the amount and duration of any exposure to herbicide agents 
that the veteran may have experienced, as such information 
may be pertinent to any subsequent medical opinions 
concerning the etiology of the veteran's claimed chronic 
lymphocytic leukemia.

Turning now to the medical evidence of record, the Board 
notes that it is appropriate that the RO contact Dr. Murray 
and ask that he more fully elaborate on the basis for his 
April 1999 opinion indicating that the veteran's current 
diagnosis was possibly related to his history of Agent Orange 
exposure.  In particular, Dr. Murray should be asked to 
discuss any factors regarding the veteran's disease or 
treatment which contributed to his conclusion.  The 
evidentiary foundation for his conclusions should be made 
clear.  Dr. Murray should also make reference to any 
etiological studies or publications which he relied upon in 
reaching his conclusion regarding the veteran's claim.  If 
Dr. Murray fails to respond to this request for further 
information, such should be clearly indicated in the record.

In regards to Dr. Murray's letter, the Board also notes that, 
pursuant to the statutes cited above, a great amount of 
scientific effort, over a number of years, has been exerted 
in research and analysis of the Agent Orange issue.  The 
Agent Orange Act of 1991 mandated that the National Academy 
of Sciences (NAS) "review and evaluate the available 
scientific evidence regarding associations between diseases 
and exposure to dioxin and other chemical compounds in 
herbicides."  In pertinent part, "[a]fter reviewing 
approximately 6,420 abstracts and scientific or medical 
articles and selecting approximately 230 epidemiological 
studies for detailed analysis, consulting with outside 
experts, and conducting public hearings, the National Academy 
of Sciences (NAS) issued a report entitled "Veterans and 
Agent Orange: Health Effects of Herbicides Used in Vietnam" 
on July 27, 1993.  That NAS review was relied upon in the 
Secretary's determination that there is no positive 
association between exposure to herbicides and any disorder 
not listed in the governing regulations, including leukemia.  
See 59 Fed. Reg. 341 (1994).  A second report, entitled 
Veterans and Agent Orange: Update 1996, was issued by the NAS 
on March 14, 1996, and a third report, entitled Veterans and 
Agent Orange: Update 1998, was issued by the NAS on February 
11, 1999.  Both the second and third report, again 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, leukemia is not among those disorders so recognized.  
See 61 Fed. Reg. 41,442-449 (1996), and 64 Fed. Reg. 59,232-
243 (1999).  It was specifically stated that "an association 
of leukemia with herbicide agents is biologically plausible, 
and the histological similarity of chronic lymphocytic 
leukemia with non-Hodgkin's lymphoma also suggests an 
association.  Nonetheless, the overall evidence is too slight 
to warrant assigning leukemia to a higher category.  
Accordingly, the Secretary has found that the credible 
evidence against an association between leukemia and 
herbicide agents outweighs the credible evidence for such an 
association, and has determined that a positive association 
does not exist."  64 Fed. Reg. at 59,238.

After the evidence has been developed regarding the level of 
the veteran's exposure to herbicide agents in Vietnam, and 
Dr. Murray has been given the opportunity to further 
elaborate on his prior statement, the veteran should be 
referred for a VA examination.  The opinion of Dr. Murray, as 
well as the findings of the NAS studies discussed above, 
should be taken into consideration by the examiner.  The 
examination should, if possible, render an opinion as to the 
etiology of the veteran's claimed chronic lymphocytic 
leukemia, including a determination as to the medical 
probabilities that the disorder is attributable to military 
service, including in-service exposure to herbicide agents.

The VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran 
and he should be requested to specify, 
in as detailed a fashion as possible, 
the circumstances surrounding his 
claimed exposure to herbicide agents.  
He should specify, to the extent 
possible, the dates and locations of his 
alleged exposure(s), the nature and 
duration of his exposure(s), the units 
to which he was assigned at the time, in 
addition to any other pertinent 
information which may be relevant.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  The veteran's response 
should be associated with the claims 
folder.

3.  The RO should request from the 
National Personnel Records Center a 
complete copy of the veteran's service 
personnel records.  These records should 
be reviewed to determine the veteran's 
dates of assignment in Vietnam, his units 
of assignment in Vietnam, and if 
possible, his specific locations of duty 
and types of duty in Vietnam.

4.  The RO should forward a summary of 
the information obtained from the 
veteran and the information within his 
service personnel records, to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22150, 
and/or as appropriate, the Commandant of 
the Marine Corps, Headquarters, U.S. 
Marine Corps, Washington, D.C. 20380.  
These organizations should be requested 
to provide any information which might 
corroborate the veteran's alleged 
exposure to herbicide agents, indicating 
whether the areas in which the veteran 
was assigned were subject to herbicide 
agents, and if possible, the nature and 
extent of such exposure.

5.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to all 
medical treatment he has received for his 
claimed chronic lymphocytic leukemia.  
Based on information provided by the 
veteran, the RO should undertake to 
obtain all necessary releases and obtain 
copies of all records from the identified 
treatment sources and associate them with 
the claims folder.  The veteran should 
also be asked to submit any medical 
evidence in his possession which tends to 
support his claim.  Any documents 
received by the RO should be associated 
with the claims folder.

6.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
previously obtained, and associate them 
with the claims folder.

7.  The RO should then contact the 
physician, Dr. Murray, who provided the 
April 1999 letter regarding the 
veteran's chronic lymphocytic leukemia.  
Dr. Murray should be asked to clarify, 
if possible, his previous opinion, 
specifically by indicating the nature 
and likely etiology of the veteran's 
claimed chronic lymphocytic leukemia 
disorder and the degree of medical 
probability that the claimed disorder 
arose due to the veteran's service or 
exposure to Agent Orange during the 
veteran's service.  In particular, Dr. 
Murray should be asked to discuss any 
factors regarding the veteran's disease 
or treatment which contributed to his 
conclusion.  The evidentiary foundation 
for his conclusions should be made 
clear.  Dr. Murray should also make 
reference to any etiological studies or 
publications which he relied upon in 
reaching his conclusion regarding the 
veteran's claim.  If Dr. Murray fails to 
respond to this request for further 
information, such should be clearly 
indicated in the record.

8.  After completion of the above, the 
veteran should also be scheduled for VA 
examination by an appropriate specialist, 
in order to ascertain the nature and 
likely etiology of the claimed chronic 
lymphocytic leukemia.  It is imperative 
that before evaluating the veteran the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  All 
indicated tests and studies should be 
performed and all clinical findings 
should be set forth in detail.  Based on 
a review of the case, the examiner should 
express an opinion as to the medical 
probability that any currently 
demonstrated chronic lymphocytic leukemia 
disorder is either etiologically related 
to service or to the veteran's exposure 
to herbicide agents in service, as 
claimed by the veteran.  The examiner's 
findings should reflect a review of the 
entire historical record, to include all 
evidence developed pursuant to this 
remand regarding the likelihood, amount, 
and duration of the veteran's exposure to 
herbicide agents in service.  The 
examiner should also review and comment 
on all other medical evidence of record, 
to include the prior medical opinion 
offered by Dr. Murray, as well as the 
conclusions of the National Academy of 
Sciences studies, discussed within the 
body of this remand, and any further 
medical evidence developed pursuant to 
this remand.  All findings, opinions, and 
bases therefore should be set forth in 
detail and should be supported by 
reference to pertinent evidence.

9.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 
38 C.F.R. § 3.158 and § 3.655.

10.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.

11.  After the development requested 
above has been completed, the RO should 
again review the record.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

No action is required of the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Veterans Law Judge
	Board of Veterans' Appeals

 


